                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 1 of 12 Page ID #:1


            1     GIBSON, DUNN & CRUTCHER LLP
                  THEODORE J. BOUTROUS JR., SBN 132099
            2         tboutrous@gibsondunn.com
                  RICHARD J. DOREN, SBN 124666
            3         rdoren@gibsondunn.com
                  DEBORAH L. STEIN, SBN 224570
            4         dstein@gibsondunn.com
                  333 South Grand Avenue
            5     Los Angeles, CA 90071-3197
                  Tel.: 213.229.7000
            6     Fac.: 213.229.7520
            7     ROBINSON & COLE LLP
                  STEPHEN E. GOLDMAN
            8       sgoldman@rc.com
                  WYSTAN M. ACKERMAN
            9       wackerman@rc.com
                  Motions for pro hac vice admission pending
          10      280 Trumbull Street
                  Hartford, CT 06103
          11      Tel.: 860.826.3579
                  Fac.: 860.275.8299
          12
                  Attorneys for Defendant Travelers Indemnity
          13      Company of Connecticut
          14                             UNITED STATES DISTRICT COURT
          15                           CENTRAL DISTRICT OF CALIFORNIA
          16      GERAGOS & GERAGOS, APC, a                    CASE NO. 2:20-cv-04414
                  Professional Corporation,
          17
                                    Plaintiff,                 NOTICE OF REMOVAL BY
          18
                        v.                                     DEFENDANT TRAVELERS
          19                                                   INDEMNITY COMPANY OF
                  THE TRAVELERS INDEMNITY                      CONNECTICUT
          20      COMPANY OF CONNECTICUT, a
                  corporation; ERIC GARCETTI, an               [Removal from the Superior Court of the
          21      individual; and DOES 1 to 25, inclusive,     State of California, Los Angeles County,
                                                               Case No. 20STCV14022]
          22                        Defendants.
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 2 of 12 Page ID #:2


            1     TO THE CLERK OF THE ABOVE-TITLED COURT, AND TO ALL PARTIES
            2     AND THEIR COUNSEL OF RECORD:
            3           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, and
            4     1446, Defendant Travelers Indemnity Company of Connecticut (“Travelers”) hereby
            5     removes this action from the Superior Court of the State of California for Los Angeles
            6     County, where it is pending as Case No. 20STCV14022, to the United States District
            7     Court for the Central District of California.
            8           This Court has original jurisdiction over this action under 28 U.S.C. § 1332
            9     because there is complete diversity of citizenship between Travelers and Plaintiff
          10      Geragos & Geragos, APC (“Plaintiff” or “G&G”), and the amount in controversy
          11      exceeds $75,000, exclusive of interest and costs. The citizenship of Defendant Does 1
          12      to 25 should be disregarded for purposes of evaluating diversity. 28 U.S.C. 1441(b);
          13      see McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (district court
          14      properly disregarded Doe defendants who were not “indispensable parties and served
          15      no other purpose than protecting the plaintiff under California pleading practice”). The
          16      citizenship of the remaining Defendant, Los Angeles Mayor Eric Garcetti (“Mayor
          17      Garcetti”), should also be disregarded because he is not properly joined in this lawsuit.
          18      Rather, Mayor Garcetti was apparently joined in an attempt to destroy diversity among
          19      the parties; this fraudulent joinder, however, is ineffective and should not be
          20      considered in the evaluation of this Court’s jurisdiction. Grounds for removal are set
          21      forth in more detail below.
          22      I.    BACKGROUND
          23            A.     This Action
          24            1.     Plaintiff commenced this action on April 10, 2020, in the Superior Court
          25      of the State of California for Los Angeles County, which is within the district and
          26      division to which this case is removed. As required under 28 U.S.C. § 1446(a), a copy
          27      of all process, pleadings, and orders served upon Travelers in the underlying state court
          28      action is attached concurrently herewith.

Gibson, Dunn &
Crutcher LLP

                                                              2
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 3 of 12 Page ID #:3


            1             2.    In this declaratory judgment action, Plaintiff alleges that an insurance
            2     policy bearing policy number 680-5G335353 (the “Policy”) insures losses of “business
            3     income” “caused by” Mayor Garcetti’s Executive Order (“Order”) relating to the
            4     “Coronavirus” and the “global COVID-19 pandemic.” Compl. ¶¶ 2, 6-21. According
            5     to the Complaint, the Order “direct[ed] all ‘non-essential’ businesses to be closed in
            6     Los Angeles.” Id. ¶ 17.1 The Policy was issued to Plaintiff by Travelers Casualty
            7     Insurance Company of America, not the erroneously sued Travelers Indemnity
            8     Company of Connecticut.
            9             3.    Pursuant to California Code of Civil Procedure §§ 1060 et seq., the
          10      Complaint seeks a declaratory judgment as to what Plaintiff presents as four insurance
          11      coverage issues: (1) that the Order “constitutes a prohibition of access (or a significant
          12      limitation of access) to Plaintiff’s Insured Premises”; (2) that the “prohibition of access
          13      by the Order is specifically prohibited access as defined in the Policy”; (3) that the
          14      Order “triggers coverage because the Policy does not include an exclusion for a viral
          15      pandemic and actually extends coverage for loss or damage due to physical loss and
          16      damage”; and (4) that “the Policy provides coverage for any current and future civil
          17      authority closures of commercial buildings in California due to physical loss or
          18      damage from the Coronavirus under the Civil Authority coverage parameters and the
          19      Policy provides business income coverage in the event that Coronavirus has caused a
          20      loss or damage at the insured premises or immediate area of the insured premises.”
          21      Compl., Prayer for Relief.
          22              4.    The Complaint identifies Travelers as the party with which G&G has a
          23      contract of insurance and from which G&G seeks insurance coverage. It also names
          24      Mayor Garcetti as a defendant, though he is not a party to the insurance contract at
          25      issue nor does he have any rights or obligations under that contract. And G&G does
          26      not seek any relief from or related to Mayor Garcetti in this insurance coverage
          27
          28       1
                       Plaintiff admits, however, that G&G is exempt from Mayor Garcetti’s Order
                       because it is an “essential business.” Compl. ¶ 18.
Gibson, Dunn &
Crutcher LLP

                                                              3
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 4 of 12 Page ID #:4


            1     dispute. The few allegations that mention him simply set forth purported background
            2     information relevant to G&G’s dispute with Travelers. At most, Mayor Garcetti is a
            3     third-party witness to an incident (the issuance of the Order) ancillary to the dispute at
            4     issue. No claim is or can be stated against Mayor Garcetti in this dispute between
            5     G&G and Travelers. Therefore, this Court should disregard the citizenship of Mayor
            6     Garcetti, who was fraudulently joined in this lawsuit in an apparent attempt to defeat
            7     diversity, and assert its subject matter jurisdiction over this action.
            8           5.     Travelers was served with the Summons and Complaint no earlier than
            9     April 16, 2020. This Notice is timely filed under 28 U.S.C. § 1446(b).
          10            6.     Because Mayor Garcetti was fraudulently joined, his consent is not
          11      required for this removal. 28 U.S.C § 1446(b)(2)(A) (“[A]ll defendants who have been
          12      properly joined and served must join in or consent to the removal of the action.”
          13      (emphasis added)); see also United Computer Sys., Inc. v. AT & T Corp., 298 F.3d 756,
          14      762 (9th Cir. 2002) (“[T]he ‘rule of unanimity’ does not apply to . . . ‘fraudulently
          15      joined parties.’” (citation omitted)).
          16            7.     Upon filing the Notice of Removal, Travelers will furnish written notice
          17      to G&G’s counsel, and will file and serve a copy of this Notice with the Clerk of the
          18      Los Angeles County Superior Court, pursuant to 28 U.S.C. § 1446(d).
          19            B.     Ongoing Federal Action
          20            8.     On April 20, 2020, Travelers Casualty Insurance Company of America
          21      filed a Complaint for Declaratory Relief against G&G in this Court, seeking a
          22      declaration that it has no obligation under the same Policy at issue in this action for
          23      G&G’s claimed losses of business income related to the Coronavirus. Travelers
          24      Casualty Insurance Company of America also seeks a declaration on the same issue
          25      under a second insurance policy applicable to G&G’s New York office. That case,
          26      number 2:20-cv-03619, is assigned to the Honorable Philip S. Gutierrez.
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                               4
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 5 of 12 Page ID #:5


            1     II.      THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT
            2              TO 28 U.S.C. § 1332
            3              9.    This Court has subject matter jurisdiction over this case pursuant to 28
            4     U.S.C. § 1332. There is complete diversity of citizenship between G&G and
            5     Travelers. The amount in controversy exceeds $75,000, exclusive of interest and
            6     costs.
            7              A.    There Is Complete Diversity of Citizenship Between Plaintiff and
            8                    Travelers
            9              10.   Plaintiff G&G is a citizen of California because it is incorporated in
          10      California and has its principal place of business in Los Angeles, California. Compl.
          11      ¶ 1.
          12               11.   Travelers is a citizen of Connecticut because it is incorporated in
          13      Connecticut and its principal place of business is in Hartford, Connecticut. See Compl.
          14      ¶ 2.2
          15               12.   The Complaint names Mayor Garcetti as a defendant in his official
          16      capacity and alleges that he is a citizen of California. Compl. ¶ 3. Mayor Garcetti is
          17      fraudulently joined and should be disregarded for purposes of determining diversity of
          18      citizenship.
          19               13.   The citizenship of “DOES 1 to 25, inclusive,” also named as Defendants
          20      in this matter, should be disregarded for purposes of assessing jurisdiction. 28 U.S.C.
          21      § 1441(b)(1) (“In determining whether a civil action is removable on the basis of the
          22      jurisdiction under section 1332(a) of this title, the citizenship of defendants sued under
          23      fictitious names shall be disregarded.”). Plaintiff has pleaded no facts regarding Does
          24      1 to 25: whether they exist, who they are, where they live, or how they are related to
          25      this case. See McCabe, 811 F.2d at 1339 (district court properly disregarded “100 Doe
          26
          27
                   2
                        Travelers Casualty Insurance Company of America, the entity that in fact issued the
          28            Policy to Plaintiff, is also a citizen of Connecticut because it is incorporated in
                        Connecticut and its principal place of business is in Hartford, Connecticut.
Gibson, Dunn &
Crutcher LLP

                                                               5
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 6 of 12 Page ID #:6


            1     defendants” who were not “indispensable parties and served no other purpose than
            2     protecting the plaintiff under California pleading practice”).
            3           B.     The Amount in Controversy Exceeds $75,000
            4           14.    Under 28 U.S.C. § 1332(a), diversity subject matter jurisdiction requires
            5     that the matter in controversy “exceed[] the sum or value of $75,000, exclusive of
            6     interest and costs.” This requirement is met. A notice of removal “need include only a
            7     plausible allegation that the amount in controversy exceeds the jurisdictional
            8     threshold,” Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014), and
            9     if contested, a court will determine whether the threshold is met by a preponderance of
          10      the evidence, id. at 88; see also Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416
          11      (9th Cir. 2018). In declaratory relief actions, “the amount in controversy is measured
          12      by the value of the object of the litigation.” Corral v. Select Portfolio Servicing, Inc.,
          13      878 F.3d 770, 775 (9th Cir. 2017) (quoting Cohn v. Petsmart, Inc., 281 F.3d 837, 840
          14      (9th Cir. 2002)). Such value is determined by “the pecuniary result to either party
          15      which the judgment would directly produce.” Id. (quotation marks and citation
          16      omitted).
          17            15.    Here, the Complaint does not include a specific demand for damages. On
          18      a full and fair reading of the Complaint, however, the amount in controversy exceeds
          19      $75,000, exclusive of interest and costs. The Complaint seeks a declaration that
          20      Travelers’ insurance coverage extends to business income lost by G&G, which is
          21      described as “world-renowned law offices” that employ upwards of 25 lawyers,
          22      paralegals, and staff members. Compl. ¶¶ 1, 7. Plaintiff alleges that its business “has
          23      been greatly limited and has suffered immensely” and that it has incurred and
          24      continues to incur “a substantial loss of business income and additional expenses.” Id.
          25      ¶¶ 18, 21. G&G requests a declaration of coverage under both the Policy’s Business
          26      Income coverage and its Civil Authority coverage, and not only for the firm’s losses to
          27      date, but also for losses stemming from any future civil authority closures of
          28      California’s commercial buildings “due to . . . the Coronavirus.” Id. ¶ 26.

Gibson, Dunn &
Crutcher LLP

                                                              6
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 7 of 12 Page ID #:7


            1           16.    Based on information provided by G&G to Travelers Casualty Insurance
            2     Company of America in connection with the Policy’s issuance and/or renewal, the
            3     amount in controversy plainly exceeds $75,000. Travelers will make this information
            4     available if requested by the Court or otherwise necessary.
            5           17.    The Complaint alleges that its business losses arise from Los Angeles’s
            6     stay-at-home order issued March 15, 2020. That order has been extended until at least
            7     May 15, 2020, meaning that it will be in effect for at least two months. See
            8     https://covid19.lacounty.gov/wp-content/uploads/HOO_Safer-at-Home-Order-for-
            9     Control-of-COVID_04102020.pdf. Los Angeles County officials have announced that
          10      the stay-at-home order will likely be extended for at least three additional months.
          11            18.    The Complaint does not seek a declaration of coverage for only the two-
          12      month duration of the current stay-at-home order, but also for coverage arising from
          13      any and all “future” business closures due to COVID-19. Compl. ¶ 26. Because it is
          14      reasonable to assume that stay-at-home orders will extend beyond May 15, and the
          15      policy at issue includes 12 consecutive months of business-losses coverage, the
          16      Complaint puts “at stake” significant future business-interruption losses beyond May
          17      15. See Chavez, 888 F.3d at 417 (where plaintiff alleges “future [losses],” it is
          18      appropriate to include all potential future losses in the amount in controversy); Arias v.
          19      Residence Inn by Marriott, 936 F.3d 920, 927 (9th Cir. 2019) (defendant may make
          20      “reasonable assumptions” in demonstrating amount in controversy (quotation marks
          21      omitted)).
          22            19.    Allegations of a “substantial” loss of G&G’s business and future losses
          23      “due to . . . the Coronavirus” thus compel the conclusion that the object of the
          24      declaratory relief sought plausibly exceeds $75,000. While Travelers does not concede
          25      that G&G is entitled to any relief, a fair reading of the Complaint describes an amount
          26      in controversy exceeding the jurisdictional minimum.
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                              7
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 8 of 12 Page ID #:8


            1     III.    MAYOR GARCETTI IS FRAUDULENTLY JOINED
            2             20.   The Complaint expressly alleges that the controversy at issue in this
            3     action is solely between G&G and Travelers—Mayor Garcetti is not involved in this
            4     contractual dispute over the respective rights and obligations of two parties to an
            5     insurance policy. See Compl. ¶ 23 (“An actual controversy has arisen between
            6     Plaintiff and Travelers as to the rights, duties, responsibilities and obligations of the
            7     parties[.]” (emphasis added)). Because G&G has not and cannot establish a cause of
            8     action against Mayor Garcetti relevant to this controversy, his joinder is fraudulent,
            9     diversity jurisdiction exists over this action, and this action is properly removed.
          10              21.   “If the plaintiff fails to state a cause of action against a resident defendant,
          11      and the failure is obvious according to the settled rules of the state, the joinder of the
          12      resident defendant is fraudulent.” McCabe, 811 F.2d at 1339. Fraudulent joinder is
          13      established when “a defendant shows that an ‘individual[] joined in the action cannot
          14      be liable on any theory.’” Grancare, LLC v. Thrower by & through Mills, 889 F.3d
          15      543, 548 (9th Cir. 2018) (quoting Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318
          16      (9th Cir. 1998)).
          17              22.   Fraudulent joinder can be established when, as here, claims against a
          18      resident defendant are predicated on a contract to which the resident defendant is not a
          19      party. See United Computer Sys., 298 F.3d at 761.
          20              A.    Plaintiff Does Not and Cannot State a Claim for Declaratory Relief
          21                    Against Mayor Garcetti
          22              23.   G&G brings its claim for declaratory relief pursuant to California Code of
          23      Civil Procedure § 1060. Compl. ¶ 23.3 To state a claim for declaratory relief, a
          24
          25       3
                       Sitting in diversity and assessing fraudulent joinder, this Court should consider the
                       underlying claim “under California law.” McCabe, 811 F.2d at 1339. Looking to
          26           the declaratory judgment claim at issue, “[f]ederal courts ‘have consistently applied
                       California Code of Civil Procedure § 1060 rather than the federal Declaratory
          27           Judgment Act when sitting in diversity.’” D. Cummins Corp. v. U.S. Fid. & Guar.
                       Co., No. 14-CV-935-SC, 2014 WL 2211979, at *2 n.2 (N.D. Cal. May 28, 2014)
          28           (quoting Schwartz v. U.S. Bank, Nat’l Ass’n, No. 11-cv-8754 MMM, 2012 WL
                       10423214, at *15 (C.D. Cal. Aug. 3, 2012)).
Gibson, Dunn &
Crutcher LLP

                                                                8
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 9 of 12 Page ID #:9


            1     plaintiff must “set[] forth facts showing the existence of an actual controversy relating
            2     to the legal rights and duties of the respective parties under a written instrument . . .
            3     and request[] that the rights and duties of the parties be adjudged by the court.”
            4     Benjamin v. Wells Fargo Bank, N.A., No. 11-cv-6593-VBE, 2011 WL 13220918, at *2
            5     (C.D. Cal. Oct. 17, 2011) (quoting Wellenkamp v. Bank of Am., 21 Cal. 3d 943, 947
            6     (1978)). “The main requirement for declaratory relief is a present and actual
            7     controversy between the parties.” Id. (citing City of Cotati v. Cashman, 29 Cal. 4th 69,
            8     80 (2002)).
            9           24.     Where, as here, a “[p]laintiff has failed to state any claims, [and] there is
          10      no actual and present controversy,” the declaratory relief claim must be dismissed.
          11      Ngoc Nguyen v. Wells Fargo Bank, N.A., 749 F. Supp. 2d 1022, 1038 (N.D. Cal.
          12      2010). When a defendant is uninvolved in a “present and actual controversy,” then
          13      that defendant is fraudulently joined. See Daniels v. Am.’s Wholesale Lender, No. 11-
          14      cv-1287 PA, 2011 WL 13225097, at *1 n.1 (C.D. Cal. Oct. 24, 2011) (complaint
          15      challenging default failed to state a claim against financial institutions other than the
          16      institution which executed the notice of default).
          17            25.     The only “actual controversy” alleged in the Complaint “has arisen
          18      between Plaintiff and Travelers as to the rights, duties, responsibilities and obligations
          19      of the parties.” Compl. ¶ 23 (emphasis added). Plaintiff describes the controversy as
          20      involving four issues of contract interpretation specific to the insurance policy issued
          21      to Plaintiff: whether (1) the Order prohibits access to the “Insured Premises” as
          22      described in the insurance policy; (2) the Order is a “prohibition . . . of access” as
          23      described in the insurance policy; (3) the Order “triggers” insurance coverage because
          24      the policy’s virus exclusion does not apply and a virus causes physical loss or damage
          25      to the “Insured Premises”; and (4) the Policy provides coverage for any current or
          26      future civil authority closures “due to physical loss or damage from the Coronavirus”
          27      and provides business income coverage “in the event that Coronavirus has caused a
          28      loss or damage” at Plaintiff’s premises or in the immediate area. Id. The Complaint

Gibson, Dunn &
Crutcher LLP

                                                               9
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 10 of 12 Page ID #:10


            1      neither generally nor specifically alleges any controversy or dispute between Plaintiff
            2      and Mayor Garcetti. Thus, “[o]n the basis of the complaint alone,” there is no claim
            3      for declaratory judgment against Mayor Garcetti under California law because G&G
            4      did not even attempt to allege a controversy against him. McCabe, 811 F.2d at 1339.
            5            26.    The factual allegations in the Complaint outline a dispute over G&G’s
            6      entitlement to insurance coverage under various provisions of its insurance contract
            7      with Travelers Casualty Insurance Company of America. Plaintiff’s Complaint
            8      identifies the Policy, alleges G&G’s performance under the Policy, and purports to
            9      summarize the Policy’s terms. Compl. ¶¶ 6-14. Plaintiff then provides the factual
          10       premise for its insurance coverage claim, describing the “global COVID-19 pandemic”
          11       and the City and State orders that purportedly limited access to the Insured Premises
          12       and caused Plaintiff’s business to suffer. Id. ¶¶ 15-20. The Complaint does not
          13       describe any dispute with Mayor Garcetti or challenge his Order (which Plaintiff
          14       embraces as a basis for its claims against Travelers) and, in fact, acknowledges that
          15       G&G is exempt from Mayor Garcetti’s Order as an “essential business.” Id. ¶ 18.
          16             27.    Additionally, G&G does not seek any relief vis-à-vis Mayor Garcetti. As
          17       previously described, none of the declarations sought relates in any way to Mayor
          18       Garcetti. See supra ¶ 4.
          19             28.    G&G also has failed to demonstrate that it has standing to sue Mayor
          20       Garcetti. See Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1427 (9th Cir. 1989)
          21       (holding that nondiverse defendants were fraudulently joined where plaintiffs were not
          22       parties to agreements with those defendants, failed to allege injury by those
          23       defendants, and had no standing to sue them).
          24             29.    In short, the references to Mayor Garcetti and the Order simply provide
          25       context for the insurance coverage dispute between Plaintiff and Travelers. Because
          26       G&G “failed to state any cause of action against [Mayor Garcetti]; [his] joinder to
          27       [Travelers] as defendant[] was a sham; [his] presence did not destroy diversity.”
          28       McCabe, 811 F.2d at 1339.

Gibson, Dunn &
Crutcher LLP

                                                              10
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 11 of 12 Page ID #:11


            1            B.     G&G Cannot Defeat Removal by Amending Its Complaint to Add New
            2                   Claims Against Mayor Garcetti
            3            30.    “[J]urisdiction must be analyzed on the basis of the pleadings filed at the
            4      time of removal[.]” Sparta Surgical Corp. v. Nat’l Ass’n of Sec. Dealers, Inc., 159
            5      F.3d 1209, 1213 (9th Cir. 1998). Thus, when evaluating fraudulent joinder, courts do
            6      not consider possible claims or causes of action that were not alleged against the sham
            7      defendant in the removed complaint. See Kruso, 872 F.2d at 1426 n.12 (9th Cir. 1989)
            8      (the court “confine[d] [its] review to the facts alleged in the original complaint” and
            9      refused to consider allegations in a “Proposed First Amended Complaint” which
          10       attempted to state claims against the sham defendants); see also Health Pro Dental
          11       Corp. v. Travelers Prop. Cas. Co. of Am., No. 17-cv-0637 BRO, 2017 WL 1033970, at
          12       *5 n.6 (C.D. Cal. Mar. 17, 2017) (“The Court declines to consider causes of action that
          13       were not pleaded in the operative complaint to determine whether Baker is a sham
          14       defendant.”); Goens v. Adams & Assocs., Inc., No. 2:16-cv-0960 TLN, 2017 WL
          15       3167809, at *4 (E.D. Cal. July 26, 2017) (“The court, however, should only consider
          16       facts alleged in the operative complaint, rather than causes of action or facts which
          17       could be included in an amended complaint.”); Altman v. HO Sports Co., No. 1:09-cv-
          18       1000 AWI, 2009 WL 2590425, at *3 (E.D. Cal. Aug. 20, 2009) (“[T]he propriety of
          19       removal is determined by the complaint as it existed at the time of removal.”).
          20             31.    At the time of removal, G&G makes no claim against Mayor Garcetti and
          21       thereby establishes no controversy against him. An attempt by G&G to create new
          22       claims against Mayor Garcetti, which is impossible given the limited scope of the
          23       contract controversy at issue, would be irrelevant to this removal analysis. See Kruso,
          24       872 F.2d at 1426 n.12.
          25             32.    Because G&G’s complaint does not articulate a cause of action against
          26       Mayor Garcetti, and because the requested declaratory judgment is predicated on an
          27       insurance contract to which Mayor Garcetti is not party, Mayor Garcetti’s joinder is
          28       fraudulent and does not defeat diversity.

Gibson, Dunn &
Crutcher LLP

                                                               11
                 Case 2:20-cv-04414-PSG-E Document 1 Filed 05/15/20 Page 12 of 12 Page ID #:12


            1      IV.   VENUE
            2            33.     The United States District Court for Central District of California,
            3      Western Division is the federal judicial district in which the Los Angeles County
            4      Superior Court sits. This action was originally filed in the Los Angeles County
            5      Superior Court, rendering venue in this federal judicial district and division proper. 28
            6      U.S.C. § 84(c); see also 28 U.S.C. § 1441(a).
            7      V.    CONCLUSION
            8            34.     For the foregoing reasons, Travelers respectfully states that this action,
            9      previously pending in the Superior Court of the State of California for the County of
          10       Los Angeles, is properly removed to this Court, and Travelers respectfully requests
          11       that this Court proceed as if this case had been originally filed in this Court.
          12
          13       Dated: May 15, 2020                     GIBSON, DUNN & CRUTCHER LLP
          14                                              By: /s/ Richard J. Doren
                                                          Richard J. Doren, SBN 124666
          15                                                 rdoren@gibsondunn.com
                                                          Theodore J. Boutrous Jr., SBN 132099
          16                                                 tboutrous@gibsondunn.com
                                                          Deborah L. Stein, SBN 224570
          17                                                 dstein@gibsondunn.com
                                                          333 South Grand Avenue
          18                                              Los Angeles, CA 90071-3197
                                                          Tel.: 213.229.7000
          19                                              Fac.: 213.229.7520
          20                                              Attorneys for Defendant Travelers Indemnity
                                                          Company of Connecticut
          21       Of Counsel:
          22       ROBINSON & COLE LLP
                   Stephen E. Goldman (pro hac vice pending)
          23          sgoldman@rc.com
                   Wystan M. Ackerman (pro hac vice pending)
          24          wackerman@rc.com
                   280 Trumbull Street
          25       Hartford, CT 06103
                   Tel.: 860.275.8200
          26       Fac.: 860.275.8299
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                               12
